VILLANTI, Chief Judge.
We affirm the trial court’s order on the supplemental petition for modification of final judgment of dissolution filed by Kathleen Liebrecht (the Wife) and on the coun-terpetition filed by Thomas Liebrecht (the Husband); however, we agree with the Wife that the trial court’s factual finding that she engaged in “alienation tactics” concerning the parties’ children is not supported by any evidence in the record. Therefore, on remand, the trial court shall strike that factual finding from the order. In all other respects, the order is affirmed.
Affirmed, but remanded with instructions.
KHOUZAM and BADALAMENTI, JJ., Concur.